Filed 9/16/22 P. v. Decoud CA2/4
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


    THE PEOPLE,                                                          B310245
                                                                         (Los Angeles County
           Plaintiff and Respondent,                                      Super. Ct. No. SA019351)

           v.

    BRIAN DECOUD,

           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Mark E. Windham, Judge. Affirmed.
         Kelly C. Martin, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General, Idan
Ivri and Rene Judkiewicz, Deputy Attorneys General, for Plaintiff and
Respondent.
         In 1995, a jury convicted defendant Brian Decoud of second degree
murder (Pen. Code § 187, subd. (a)),1 and found that he personally used a

1        Undesignated statutory references are to the Penal Code.
firearm in the commission of the crime (§ 12022.5, subd. (a)). We affirmed
the judgment in an unpublished opinion in 1997,2 and the California
Supreme Court denied review. In 2019, defendant filed a petition for
resentencing under former section 1170.95, now section 1172.6.3 (Hereafter
we will refer to the statute by its current designation, section 1172.6.) After
an evidentiary hearing, the trial court denied the petition.
      Defendant appeals from that ruling. He contends that because the trial
court relied on the transcript of the 1995 trial (there was no live testimony),
this court must independently review the court’s decision on the same record,
rather than apply the substantial evidence standard. Moreover, he
challenges the sufficiency of the evidence to prove he aided and abetted the
commission of second degree implied malice murder, and he also challenges
the court’s application of the law regarding implied malice. We reject these
contentions and affirm the denial of his petition for resentencing.




                         FACTUAL BACKGROUND4
1.    Prosecution Evidence




2     Our prior appellate opinion has not been made part of the appellate
record.

3    Effective June 30, 2022, section 1170.95 was renumbered 1172.6
without substantive change. (Stats. 2022, ch. 58, § 10.)

4     We recite the factual background based on the reporter’s transcript of
defendant’s trial.


                                        2
      In February 1994, defendant (known as “Iceberg”) was living in room 6
and later room 16 at the Kings Lodge Motel on Venice Boulevard. During
that period, Kermith Stanley Johnson, his girlfriend Regina Nixon, and his
daughter Shadona Johnson were living in room number 12 at the Kings
Lodge Motel.5 On occasion Kermith’s son, Stanley Johnson (“Little Stan” or
“Grump”) also stayed with them at the Kings Lodge Motel.
      Defendant and Stanley each sold drugs out of their respective motel
rooms. Kermith, who was friends with defendant, testified that defendant
did not “regularly” carry a gun and never carried one while socializing inside
Kermith’s room (number 12). Stanley did not carry a gun.
      Stanley was shot and killed inside room number 12 on February 25,
1994. He was shot four times; two of the shots were independently fatal.


      A.    Events Preceding the Shooting
      The week before Stanley was killed, Kermith heard defendant tell
Stanley that Stanley owed defendant money and had to “move out” of the
Kings Lodge Motel. Stanley said he would promptly leave the motel.
      In the late evening of February 24, 1995 (the night before the shooting),
Kermith saw defendant firing a gun in front of the Kings Lodge Motel across
Venice Boulevard.6 Defendant disappeared for several hours before he
returned to the motel. He yelled and knocked on the door to room number 12,


5      We refer to Kermith, Shadona, Stanley, Stanley’s brother, Curtis
Johnson, and a man named Joe Johnson by their first names because they do
(or did) share a surname. We intend no disrespect.

6     In addition to the charge of murder, defendant was tried and convicted
of several crimes arising from his actions on February 24, 1994. We omit the
factual background of those crimes except where relevant to the shooting of
Stanley.

                                       3
causing Shadona to wake up. Shadona opened the door and saw defendant
with a man and two women; defendant yelled, “Tell your brother that he got
to be out of here by eleven o’clock tomorrow, unless it’s going to be
something.” Defendant and his companions left, and Shadona called Stanley
to tell him about the incident.
      Around 1:30 p.m. on February 25, 1994, Shadona saw defendant in the
motel parking lot sitting inside a green truck with a woman Shadona had
seen with defendant the night before. Defendant asked for Stanley to “come
out” of room number 12 to “go somewhere” to talk. Stanley declined.
Defendant returned an hour later and tried again, but Stanley refused. At
some point during the day, Kermith saw a man named Christopher Mack
(“Jean Nut”) and one of Stanley’s long-time friends named Joe (“Blue”) at the
Kings Lodge Motel.


      B.    The Shooting of Stanley
      The shooting of Stanley took place inside room number 12 around 6:05
p.m. on February 25, 1994. Percipient witnesses to the shooting were
Kermith, Shadona, and Stanley’s sister-in-law, Misty Sanders-Johnson.


                                  1.   Kermith
      Around 6:00 p.m., Kermith was sitting inside room number 12 near the
open front doorway. Through the doorway he observed defendant in the
motel parking lot wearing a large jacket and hood. Behind him were two or
three men who appeared as if they “just . . . didn’t belong around there.”
Defendant walked up to Kermith and asked if Stanley was inside his motel
room. Kermith said he was, and asked about the other men in the parking
lot. Defendant replied that they “were with him” and were his “homeboys.”



                                        4
Defendant walked inside the motel room. Kermith and Stanley stood in the
living room area. Sitting on the living room couch were Shadona and
Sanders-Johnson.
      Kermith again inquired if the men in the parking lot were with
defendant. Defendant replied, “Yeah,” and “kind of yelled to them” to come
over. One of the men came to the door, and defendant said “let him in” or
“come on in.” Kermith told the man to wait because defendant would be out
in a few minutes. However, Stanley said that he knew the man at the
doorway as “Gene” or “Gino,” so Kermith let the man enter. Defendant began
telling Stanley that he owed defendant money. Stanley replied that he had
already paid defendant.
      Kermith went into the bedroom. Moments later, he heard “a ruckus
going on” and walked back into the living room area where he saw defendant
and Stanley engaged in a struggle on the ground. Defendant was on top of
Stanley and holding a .9 millimeter firearm. The man Stanley called Gino
was sitting on the living room couch holding a “large revolver” and pointing it
down at Stanley. The man walked toward Stanley and told everyone not to
move. Shadona ran from the living room and “pull[ed]” Kermith along into
the bedroom. Kermith heard two or three gunshots, and ran back into the
living room area. He saw Stanley lying on the floor; defendant and the man
called Gino were gone.


                                2.    Shadona
      Around 6:00 p.m. Shadona, Sanders-Johnson, Stanley, and possibly
another man (Joe) were inside the living room area of room number 12.
Defendant, wearing a green jacket and hood, entered the room, and appeared
nervous as he talked with Stanley about “owing each other money.” Both



                                       5
men talked in the bedroom for several minutes before walking into the living
room and kitchen area. Stanley sat on a chair as defendant remained
standing. Kermith walked in and spoke briefly with defendant.
      Seconds later, a man wearing a jacket and hood walked into the motel
room. Someone said, “don’t let him in like that,” to which defendant replied,
“He’s with me.” Stanley recognized the man and called him “Garth.” The
man entered and sat on the edge of the living room couch. As Shadona began
to walk towards the bedroom, the man Stanley called Garth pulled out a
handgun from under his jacket and pointed it at Stanley. Stanley asked,
“What’s going on?” The man replied, “It’s a hold up.” Defendant stood over
Stanley, pulled out his own gun, and pointed it at Stanley. “Garth” “ran up”
and fired a shot at Stanley. Shadona saw another man, whom she identified
as Christopher Mack, come into the motel room carrying his own gun.
Kermith, Shadona, and Sanders-Johnson ran into the bedroom before
Shadona heard five additional gunshots.


                           3.    Sanders-Johnson
      While sitting inside room number 12 around 6:00 p.m., Sanders-
Johnson saw defendant walk inside wearing a coat and a hood draped over
his head. After spending several minutes in the bedroom, defendant and
Stanley walked into the kitchen and living room area, speaking about drugs
and defendant being owed money. Another man (whom Sanders-Johnson
identified as Stanley’s friend Joe) was at the front doorway, and Kermith was
just outside the door.
      Kermith walked into the motel room with yet another man whom
someone (Sanders-Johnson couldn’t recall who) identified as “Gino.” The
man called Gino sat on an arm of the living room couch as Kermith walked



                                      6
into the bedroom. Gino pulled out a large handgun, pointed it toward the
kitchen area, and ran across the room “directly in front of” Stanley, who was
sitting in a chair. Gino fired one gunshot and ran toward Joe, who had pulled
out his own gun, and both men ran out of the front doorway. Defendant also
pulled out a gun from under his coat and shot Stanley once. Sanders-
Johnson and Shadona ran into the motel bedroom.


      C.    Investigation and Gang Evidence7
      The investigating officer in this case, Los Angeles Police Department
Detective Shands McCoy, testified that he responded to the Kings Lodge
Motel around 9:00 p.m. on February 25, 1994. McCoy and several officers
searched for but did not find any bullets, bullet fragments, or casings at the
scene. McCoy believed that one or perhaps two revolvers were used during
the shooting. However, a ballistic comparison showed that the one bullet and
three bullet fragments recovered from Stanley’s body had been fired from the
same .44 caliber revolver.
      Several months after the shooting, defendant was arrested at the home
of Christopher Mack, whom Kermith had seen at the King’s Lodge Motel on
the afternoon of February 25, 1994, before the shooting that night and who
Shadona named as one of the armed men in the motel room immediately
before the murder. McCoy testified that defendant and Mack were both
known members of the Playboy Gangster Crips gang (PGC), and Stanley was
a known member of another Crip gang called Pomona 357. Members of PGC
sold drugs in the gang’s territory, which encompassed the Kings Lodge Motel.



7     A gang enhancement allegation was not charged. Over defendant’s
objection, the court admitted the limited gang evidence to establish motive.


                                       7
While a member of another gang could sell drugs in PGC territory, he or she
could only do so if the gang formed a partnership with PGC and paid “rent” to
PGC. If rent was left unpaid, PGC would fight the other gang, or worse PGC
members would “go and try to kill the person” for unpaid rent.


2.    Defense Evidence
      Defendant testified that he was a “little O.G.” from PGC, and he sold
drugs out of the Kings Lodge Motel. Defendant never charged Stanley “rent”
for selling drugs, and defendant never threatened Stanley before the
shooting. Defendant admitted, however, that at 11:00 a.m. and again around
5:00 or 6:00 p.m. on February 25, 1994, he was driven to the Kings Lodge
Motel by a woman named Sonia who was also a member of PGC.
      The night of the shooting, defendant walked by himself to room number
12 to talk with Kermith about Stanley owing him money. Defendant carried
a gun on him but had no plan to shoot, scare, or rob anyone. After Joe let
him inside room number 12, defendant spoke with Kermith and Stanley in
the living room area. As they talked, defendant looked through the doorway
and saw three unknown men in the parking lot. According to defendant, it
was Stanley who said that the men outside in the parking lot were his
“homeboys. They all right. They can come in.” The three men walked into
the motel room, and one of the men Stanley called “Wolfie” pulled out a semi-
automatic gun. Defendant and Joe ran outside and across Venice Boulevard,
at which time defendant heard several gunshots. Defendant never pulled out
his gun the night of the shooting.
      Defendant also called Laurisla Logan to testify on matters not relevant
to this appeal.




                                      8
3.    Information, Verdict, and Sentence
      An information charged defendant with, inter alia, the murder of
Stanley (§ 187, subd. (a)), and alleged that defendant had personally used a
firearm during the commission of murder (§ 12022.5, subd. (a)).
      At trial, the jury was instructed on multiple theories of murder,
including first degree premeditated murder, second degree express malice
murder, and second degree implied malice murder.8 The jury was also
instructed on principles of aiding and abetting that included the natural and
probable consequences doctrine. To find the firearm enhancement to be true,
the jury was instructed that it had to find defendant must have “display[ed] a
firearm in a menacing manner, intentionally . . . fire[d] it or intentionally . . .
[struck] or hit a human being with it.”
      On June 12, 1995, the jury found defendant guilty of murder in the
second degree, and found the firearm enhancement allegation to be true.
Defendant was sentenced to 15 years to life for murder, plus four years for
the firearm enhancement.


                       PROCEDURAL BACKGROUND
      In March 2019, defendant filed a petition for resentencing under
section 1172.6. The trial court appointed counsel for defendant, received
briefing by the parties, and issued an order to show cause.




8     Regarding implied malice murder, the jury was instructed as follows:
“Murder of the second degree is also the unlawful killing of a human being
when: [¶] One, the killing resulted from an intentional act. [¶] Two, the
natural consequences of the act are dangerous to human life. [¶] And three,
the act was deliberately performed with knowledge of the danger to and with
conscious disregard[] for human life.”


                                          9
      At the evidentiary hearing on defendant’s petition, the parties agreed
that the only evidence the court would consider was the testimony and
evidence presented at trial and the preliminary hearing. That testimony,
according to the prosecutor, established beyond a reasonable doubt that
defendant aided and abetted second degree murder under express or implied
malice, and established an uncharged theory of felony murder predicated on
attempted robbery. Defense counsel objected to the use of a felony murder
theory, which had never been charged or presented to the jury for
determination. In light of the objection, the court declined to apply the felony
murder theory despite finding that the evidence established “beyond a
reasonable doubt . . . that the killing was in the course of an attempted
robbery where the defendant showed reckless indifference to life and was a
major participant.”
      After conducting its own review of the trial testimony and briefs filed
by the parties, the court stated that it found the evidence demonstrated that
defendant “was acting, yes, under implied malice. Also, I think under an
aiding and abetting theory . . . [t]his was not an unrelated coincidence type of
crime . . . . [Defendant] was involved, quite clearly knew what was
happening, and did what he could to aid and abet the shooting and the
crime.” Following additional argument by defense counsel and the
prosecutor, the court stated: “I think this is outrageous and shocking conduct
that implies malice, the acts. He should have known that this would result in
death. It’s reckless indifference to life. It’s implied malice. And beyond all
reasonable doubt, also he aided and abetted the killing. I find that as true
also. So all of those theories support—would support the conviction, do
support his conviction.” The court denied the petition.




                                       10
                                DISCUSSION
      Defendant contends that because the trial court considered the “cold
record” of the trial, we should apply an independent standard of review.
Defendant challenges the sufficiency of the evidence under that standard of
review, or alternatively under the traditional substantial evidence standard
of review. He also contends the trial court applied incorrect legal standards
when finding that he acted with implied malice.


1.    Governing Legal Principles: Current Section 1172.6
      Through Senate Bill No. 1437 (Stats. 2018, ch. 1015, § 1), the
Legislature limited accomplice liability under the felony-murder rule and
eliminated the natural and probable consequences doctrine as it relates to
murder, to ensure that a person’s sentence is commensurate with his or her
individual criminal culpability. (People v. Gentile (2020) 10 Cal.5th 830, 842–
843; People v. Lewis (2021) 11 Cal.5th 952, 957, 971; accord, § 189, subd. (e).)
Senate Bill No. 1437 also added former section 1170.95 (now section 1172.6),
which created a procedure in which individuals convicted of murder under a
now-invalid theory based on the natural and probable consequences doctrine
(or any other theory for which malice is imputed based solely on a person’s
participation in a crime) may petition to vacate their convictions and for
resentencing. (§ 1172.6, subd. (a).)
      Where, as here, the petitioner has made a prima facie showing of
entitlement to relief, the trial court must issue an order to show cause and
then hold a hearing to determine whether to vacate the murder conviction,
recall the sentence, and resentence the petition on any remaining counts.
(§ 1172.6, subds. (c)-(d)(1).) The prosecution has the burden to prove beyond
a reasonable doubt that the petitioner is guilty of murder under the amended



                                       11
law. (§ 1170.95, subd. (d)(3).) At the hearing, the court may consider
evidence previously admitted at any prior hearing or trial that is admissible
under current law; the parties may also offer new or additional evidence to
meet their respective burdens. (Ibid.)


2.    Standard of Review
      Appellate courts have uniformly applied the substantial evidence
standard when reviewing the denial of a section 1172.6 petition following an
evidentiary hearing. (E.g., People v. Owens (2022) 78 Cal.App.5th 1015,
1022; People v. Cooper (2022) 77 Cal.App.5th 393, 411; People v. Clements
(2022) 75 Cal.App.5th 276, 301 (Clements); People v. Garrison (2021) 73
Cal.App.5th 735, 747.) Under that familiar standard, “we review the record
‘in the light most favorable to the judgment below to determine whether it
discloses substantial evidence—that is, evidence which is reasonable,
credible, and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’” (People v. Westerfield (2019) 6
Cal.5th 632, 712; see People v. Bolin (1998) 18 Cal.4th 297, 331.) “‘We resolve
neither credibility issues nor evidentiary conflicts . . . .’ [Citation.]” (People v.
Zamudio (2008) 43 Cal.4th 327, 357.)
      Notwithstanding the uniform application of substantial evidence in this
context, defendant contends that whenever the trial court relies on a “cold
record,” we should instead conduct an independent review. Defendant admits
this argument was rejected in Clements, supra, 75 Cal.App.5th 276. In that
case, the court held that the substantial evidence standard applies to the trial
court’s decision, based on the reporter’s transcript of the prior trial, that
beyond a reasonable doubt the defendant is guilty of murder under current
law. (Id. at p. 301 [because the trial court’s determination is “predominantly



                                         12
. . . factual,” substantial evidence review applies regardless of whether the
trial relies on a “cold record”]; accord, People v. Perez (2018) 4 Cal.5th 1055,
1066 [“we see no reason to withhold the deference generally afforded” to
predominantly factual findings “even if the trial court is bound by and relies
solely on the record of conviction to” make such finding].)
      We agree with Clements that the question of guilt under the law as
amended by Senate Bill No. 1437 is predominantly a factual determination.
The authority cited by defendant does not persuade us otherwise. (See, e.g.,
People v. Vivar (2021) 11 Cal.5th 510, 524, 526–527 [adequacy of counsel’s
advice regarding immigration consequences of criminal plea and of resulting
prejudice were “predominantly questions of law”]; People v. Waidla (2000) 22
Cal.4th 690, 730 [ruling on motion to suppress confession entailed “a
measurement of the facts against the law” and was not “predominantly
factual”].) Thus, we see no reason to depart from the application of the
substantial evidence standard of review.


3.    Defendant Aided and Abetted Implied Malice Murder
      Defendant contends the evidence does not support a finding that he
aided and abetted the killing of Stanley with express or implied malice. We
disagree.
      Second degree murder is the unlawful killing of a human being with
malice aforethought but without willfulness, premeditation, and deliberation.
(§ 187, subd. (a); People v. Cravens (2012) 53 Cal.4th 500, 507 (Cravens).)
Malice may be express, as when the defendant manifests a deliberate
intention to kill, or implied. (§ 188, subd. (a); People v. Covarrubias (2016) 1
Cal.5th 838, 890.) Malice is implied “when the killing resulted from an
intentional act, the natural consequences of which are dangerous to human



                                        13
life, performed with knowledge and conscious disregard for the danger to
human life.” (People v. Thomas (2012) 53 Cal.4th 771, 814; People v. Soto
(2018) 4 Cal.5th 968, 974.) “‘In short, implied malice requires a defendant’s
awareness of engaging in conduct that endangers the life of another . . . .’
[Citation.]” (Cravens, supra, 53 Cal.4th at p. 507.)
      Principals to a crime include those who directly commit the act
constituting the offense, and those who “aid and abet” in the commission of
the offense. (§ 31.) Our Supreme Court has advised that “the dividing line
between the actual perpetrator and the aider and abettor is often blurred. It
is often an oversimplification to describe one person as the actual perpetrator
and the other as the aider and abettor. When two or more persons commit a
crime together, both may act in part as the actual perpetrator and in part as
the aider and abettor of the other, who also acts in part as an actual
perpetrator.” (People v. McCoy (2001) 25 Cal.4th 1111, 1120 (McCoy); accord,
People v. Thompson (2010) 49 Cal.4th 79, 118 [“‘one person might lure the
victim into a trap while another fires the gun’”].)
      To be guilty of aiding and abetting express malice murder, the
defendant must “share the murderous intent of the actual perpetrator,” aid,
promote, encourage, or instigate by act or advice the commission of murder,
and possess “‘“knowledge of the criminal purpose of the perpetrator and [ ] an
intent or purpose either of committing, or of encouraging or facilitating”’” the
commission of murder. (McCoy, supra, 25 Cal.4th at p. 1118.)
      Liability for direct aiding and abetting implied malice murder requires
proof that (1) the direct perpetrator committed “a life-endangering act” that
resulted in a death; (2) the aider and abettor knew that the perpetrator
intended to commit the act; (3) the aider an abettor knew that the act was
dangerous to human life, and done with conscious disregard for human life;



                                       14
and (4) the aider an abettor aided the commission of the life-endangering act
by words or conduct. (People v. Powell (2021) 63 Cal.App.5th 689, 713
(Powell); accord, People v. Superior Court (Valenzuela) (2021) 73 Cal.App.5th
485, 499 [“Powell is entirely consistent . . . in basing murder liability on the
aider and abettor’s own state of mind”].)
      Here, ample evidence established that defendant and the man called
Gino in Kermith and Sanders-Johnson’s testimony and Garth in Shadona’s
testimony committed the shooting and attempted armed robbery of Stanley in
part as actual perpetrators and in part as aider and abettors. The plan by
defendant and Gino/Garth to violently attack Stanley is readily inferable.
(See People v. Campbell (1994) 25 Cal.App.4th 402, 409 [factors to consider
when determining aiding and abetting include “‘presence at the scene of the
crime, companionship, and conduct before and after the offense’”].) Both men
wore a hood and jacket that concealed their own firearms; both were in close
proximity to one another before, during, and after the shooting; and both men
knew each other, as defendant had identified Gino/Garth as one of his
“homeboys.”
      Defendant committed acts necessary to the shooting and attempted
robbery—he confronted Stanley about money while concealing his own
firearm. Then, after securing Gino/Garth’s presence inside the motel room,
defendant brandished his firearm to either fire inside the motel room or use
to strike or hit a human being. Gino/Garth, too, actively committed acts
necessary to the attempted robbery—he told everyone, “It’s a holdup,” and
fired several shots in Stanley’s direction. Whoever fired the fatal shots, the
conduct of both defendant and Gino/Garth not only made them actual
perpetrators; it also made them aiders and abettors of each other in




                                        15
accomplishing their joint purpose of either killing Stanley or taking money
from him by deadly force.
      Thus, substantial evidence supports the trial court’s finding that a trier
of fact could find beyond a reasonable doubt that defendant aided and abetted
implied malice second degree murder. To the extent defendant characterizes
the evidence differently and asks us to draw conclusions contrary to the ones
reached by the trial court, his argument fails. (See People v. Nguyen (2015)
61 Cal.4th 1015, 1055 [“‘the relevant question is whether . . . any rational
trier of fact could have found the essential elements of the crime beyond a
reasonable doubt’”].)9


4.    The Trial Court Did Not Mistakenly Apply the Law
      Defendant next contends that the trial court improperly applied the
law when it issued its ruling from the bench. We disagree.
      In a criminal bench trial, the court is not required to provide a
statement of decision. (People v. Grana (1934) 1 Cal.2d 565, 571 (Grana).)
Any remarks by a trial court during a bench trial generally cannot be used to
show that the trial court misapplied the law or erred in its reasoning. (People
v. Tessman (2014) 223 Cal.App.4th 1293, 1302–1303 (Tessman); see Ross v.
Superior Court (1977) 19 Cal.3d 899, 914; Grana, supra, at p. 571.) One
exception to this broad proposition is when, “taken as a whole, the judge’s
statement discloses an incorrect rather than a correct concept of the relevant
law, ‘embodied not merely in “secondary remarks” but in [the judge’s] basic
ruling.’ [Citations.]” (Tessman, supra, at pp. 1302–1303, quoting People v.



9     In light of our conclusion, we do not consider the Attorney General’s
alternative contention that sufficient evidence also supports an uncharged
theory of felony murder.

                                       16
Ortiz (1964) 61 Cal.2d 249, 253.) In other words, “the court’s comments
[must] unambiguously disclose that its basic ruling embodied or was based on
a misunderstanding of the relevant law.” (In re Jerry R. (1994) 29
Cal.App.4th 1432, 1440.)
      Here, defendant focuses on the following statements made by the court
(which we have italicized for emphasis): “I think this is outrageous and
shocking conduct that implies malice, the acts. He should have known that
this would result in death. It’s reckless indifference to life. It’s implied
malice. And beyond all reasonable doubt, also he aided and abetted the
killing. I find that as true also. So all of those theories support—would
support the conviction, do support his conviction.” (Italics added.) In
defendant’s view, the foregoing statements constitute a misapplication of the
law regarding implied malice.
      The court’s remarks do not unambiguously establish that the court
misunderstood or misapplied the law. The statement, “this is outrageous and
shocking conduct that implies malice” does not unambiguously show that the
court believed implied malice is established merely by “outrageous and
shocking conduct.” The description (outrageous and shocking) is fairly read
as merely an off-hand, non-legal characterization of defendant’s conduct.
      Nor do we discern any clear misapplication of the law from the court’s
remarks that defendant “should have known that this would result in death,”
and that defendant acted with “reckless indifference to life.” In context, such
characterizations of defendant’s conduct support a determination that he
aided and abetted second degree implied malice murder, i.e., that he knew
that the perpetrator intended to commit a life-endangering act, knew that the
act was dangerous to human life, and knew that it was done with conscious
disregard for human life. To the extent the court lumped in this theory with



                                        17
a theory no longer available (the natural and probable consequences
doctrine), any reference to the invalid theory does not invalidate the court’s
separate findings that defendant aided and abetted the killing and acted with
implied malice.


                                DISPOSITION
      The order denying defendant’s petition for resentencing under former
section 1170.95 is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            WILLHITE, Acting P. J.
      We concur:



      COLLINS, J.



      CURREY, J.




                                       18